Title: To James Madison from Griffith Evans, 17 July 1801 (Abstract)
From: Evans, Griffith
To: Madison, James


17 July 1801, Philadelphia. Encloses statement of claims presented to Jay treaty commissioners, “arranged in Classes, distinguishing at one view the principal divisions of the debts whereon they are founded with their amount.” The statement is as precise as possible, given the “loose and irregular manner in which the Claims were exhibitted.” Notes that where necessary he has supplied figures for interest claimed but not calculated. “I believe it will not be improper for me to signify, That there are a few claims & parts of claims so extremely wide of the universal understanding of the Treaty, that as well from their extravagance, as from other reasons collected from existing circumstances I am impressed with the opinion they will not be prosecuted—but I cannot presume to designate the Cases nor to imagine their amount, all being equally claims before the Board at present.” Notes in postscript that he has “converted the sterling into Dollars at an exchange of 4 44/100 ⅌ £ stg.”
 

   
   RC and enclosure (DNA: RG 76, Great Britain, Treaty of 1794); letterbook copy (CSmH: Philadelphia Commission Letterbook 1). RC 2 pp. Postscript not on letterbook copy. Enclosure 11 pp.; docketed by Wagner as received 21 July.


